DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both directions in which the layers extend" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim, noting that the claim did not previously establish specifically two directions in which the layers extend. The layers are three-dimensional, and therefore extend in many directions. It is unclear which two directions "both" refers to.
Claim 1 recites “a surface normal facing the directions” in line 16. This limitations is written in an unclear manner. For example, should this instead recite -- a surface facing normal to the directions-- or --a normal surface facing the directions--? If the “surface normal” refers to a line perpendicular to the tangent of the surface at a given point, and that normal direction faces the direction of extension of the layers (i.e. presumably parallel), then what is it 45 degrees with respect to?
Claim 12 recites “a size between 10,000 nm and 3 mm” in line 12. However, it is unclear specifically what “size” refers to, i.e. what aspect of size or what dimension in particular?
16 recites the limitation "both directions in which the layers extend" in lines 11-12, similarly as claim 1 above.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. (U.S. PGPub 2021/0128283, equivalent to WO2019035467 cited in IDS).
Claim 1: Kato et al. discloses a dental multi-colored milling blank (see embodiment of Figs. 7-11) comprising at least two layers (2, 3) of materials having different color and/or brightness (paragraphs 35, 43) which are adjacent to each other and are bonded to each other (e.g. paragraphs 11, 35, 52-53), wherein a transition zone (3a, 4, 5) exists therebetween across at least a part of an extent of the at least two layers and comprises both a material of a first layer and a material of a second layer (evident in Figs. 10-11), and at least one transition geometry (comprising crests 4 and troughs 5) of the layers extending three-dimensionally in the transition zone, wherein the transition geometry comprises round surfaces (e.g. “wavy curved surface” - paragraphs 16, 63) which are adjoined by slopes (the angled portions of the wavy shape) obliquely facing towards both directions in which the layers extend (i.e. directions in the horizontal plane), wherein each round surface is the center of a base element (any arbitrary grouping of projections having one at its center) regularly recurring across the extent of the transition zone of the layers, forming a grid which remains constant across the entire transition zone (evident in Fig. 9, and also paragraph 14), each base member comprises a crest (4) and an associated circumferential valley (the tough region 
Claim 2: The transition zone exists between the first layer of material and the second layer of material (evident in Figs. 10-11), wherein the first layer of material comprises a dentin material and the second material comprises an enamel material (the examiner notes that “dentin material” and “enamel material” as used in the instant application do not appear to refer to specific material compositions, but rather simply serve as nomenclature for the layers reflecting their intended use. Thus, the layers of Kato et al. can be considered “dentin” and “cutting” materials. The instant application generally uses cross-linked plastics, for example. Several examples of plastics materials are listed by Kato, e.g. paragraphs 37-38).
Claim 7: The multi-colored milling blank is used to fabricate dental restoration parts (this refers only to the intended use of the claimed product without necessarily limiting its structure. Nevertheless, the Kato material is used to make dentures), wherein the round surfaces (4, 5) are formed on knobs (the base portions of the waves might be broadly considered “knobs”) which extend away from the basal side of the dental restoration parts to be subsequently fabricated or towards an occlusal and/or oral and/or vestibular direction.
Claim 8: A transition zone comprises one or more transition zones (any arbitrary portion of the overall transition zone), each transition zone extends in a plane which is parallel to or is at most at an angle of less than 40 degrees to an occlusal plane or at an angle of less than 20 degrees to the occlusal plane (i.e. the transition zones generally extend across the horizontal plane of the blank).
Claim 9: Since the transition zone effective extends across the entire blank, the transition zone would extend at least along a dental arch having an arc geometry with a crest line adjacent to the 
Claim 10: The round surfaces, as viewed from a basal direction (e.g. Fig. 9), are designed as a surface having round recesses, and/or wherein the round surfaces merge into one another at round recesses, as viewed from an occlusal direction (evident from Figs. 9-11).

Claim 16: Kato et al. discloses a dental multi-colored milling blank (see embodiment of Figs. 7-11) comprising at least two layers (2, 3) which include materials of different color and/or brightness (paragraphs 35, 43)  which adjoin each other and are connected to each other by being joined together (e.g. paragraphs 11, 35, 52-53), wherein a transition zone (3a, 4, 5) exists therebetween across at least part of the extent of the at least two layers and comprises both a material of a first layer and a material of a second layer (evident in Figs. 10-11), and a transition geometry (comprising crests 4 and troughs 5) of the at least two layers extending three-dimensionally in the transition zone, wherein the transition geometry comprises round surfaces (e.g. “wavy curved surface” - paragraphs 16, 63) which are adjoined by slopes (the angled portions of the wavy shape) obliquely facing towards both directions in which the layers extend (i.e. directions in the horizontal plane), wherein each round surface is the center of a base element (any arbitrary grouping of projections having one at its center) regularly recurring across the extent of the transition zone of the layers, forming a grid which remains constant across the entire transition zone (evident in Fig. 9, and also paragraph 14), each base member comprises a crest (4) and an associated circumferential valley (the tough region surrounding each crest, see Fig. 9), wherein the round surfaces of the transition geometry comprise a surface normal facing the directions of the extensions at an angle of at most 45 degrees (at least a portion of the rounded surface, such as the top most surface, would face normal to the directions of extensions at less than 45 degrees), and/or the round surfaces comprise pitches at 45 degrees or less to the two directions of the extensions (at least a 
 A dental multi-colored restoration part (i.e. made from the blank) is also implied. The restoration part is not made by additive manufacturing. However, the examiner notes that this constitutes a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113). In this case, the examiner submits that the product resulting from the Kato method (molding) and an additive manufacturing method would be substantially the same with regard to the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Schimek et al. (DE102011055393, cited in IDS, with reference to translation).
Claim 3: As noted above, the designations of the materials (“dentin”, “center”, and “cutting”) appear to be in name only and thus do not necessarily limit the material composition of the layers. Kato has two layers with a transition layer between them, but not three layers including a center layer with transition zones between them.
However, Schimek et al. teaches a similar blank that can have, for example, three layers (12, 14, 16) including a central layer (14), with wavy transition zones (e.g. 34/40/42) between them (implied in paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date 
Claim 4: The blank as taught by Schimek et al. above would have a plurality of transition zones (e.g. two), each transition zone located between adjacent layers and extending three-dimensionally (i.e. across the horizontal plane of the blank as well as in the depth direction due to the peaks and valleys). 
Claim 6: The round surfaces of Kato et al. would have some radius of curvature, but it is unclear whether the round surfaces have a radius of curvature which is constant across more than half of each round surface or across the entire round surface. Another embodiment of Kato discloses spherical surfaces (Figs. 15-16; paragraph 66), which would be understood to have a constant radius of curvature across their widths. Furthermore, as cited above, Schimek et al. teaches that the design of the profiles 34, including depth and whether they come to a point, influences the extent to which the plastics of the two plastic layers 12 and 14 fuse with one another and how far one plastic layer fuses into the other plastic layer (paragraph 40). In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shaped the round surfaces as claimed in order to have influenced the color transition as desired.
Claim 9: Alternately to the rejection under 102(a)(2) above, Kato does not necessarily disclose that the transition zone extends (e.g. only) along a dental arch having an arc geometry with a crest line adjacent to the occlusal plane and with arc flanks descending orally or vestibularly from the crest line in the basal direction. However, Schimek et al teaches that the layers 12, 14 and 16 of the blank 10 are only formed with profiles in the area of the insert (38), where the insert defines position of teeth or dental prosthesis to be milled out (paragraphs 46-47). Because it is understood that a dental prosthesis (e.g. a row of teeth) might follow the claimed geometry, it would have been obvious to have provided the transition zone along a corresponding geometry as taught by Schimek et al in order to have provided a homogeneous color transition for artificial teeth in this area (Id.).
Claim 13: As taught by Schimek, the first layer, the second layer and a third layer are different with respect to the brightness and/or chroma (e.g. Fig. 5; paragraph 1).
Claim 15: As taught by Schimek, two transition zones would extend substantially parallel to each other (both horizontal), and each comprise round surfaces (4, 5 of Kato) which are offset to each other (e.g. vertically). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Velamakanni et al. (U.S. PGPub 2013/0137064).
Kato does not disclose the specific dimensions of the transition geometry. However, Velamakanni et al. teaches a similar profile (Fig. 6) wherein peaks and valleys have a pitch of 0.05mm, 0.1mm, or 0.2mm, for example (paragraph 57). Thus, each base member (simply comprising a central peak/valley and surrounding peaks/valleys as discussed above) would have a size between 10,000 nm (0.01mm) and 3 mm, as viewed in the direction of the extension of the layers (with the understanding that each peak/valley is the same size as described by Kato et al.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized the base members as claimed, for example since it may aid the appearance and adhesion between layers (e.g. paragraphs 56, 58).
Claim 16 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Korten et al. (U.S. Patent 10,500,020, cited in IDS).
Kato et al. discloses a dental multi-colored milling blank as discussed previously, but the restoration part is not made by additive manufacturing. However, Korten et al. teaches a method of additively manufacturing a layered and multicolored dental restoration part as an alternative to milling from a blank (abstract and column 1, lines 29-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an additive manufacturing process instead of subtractive as disclosed by Kato since the additive manufacturing process provides an efficient way to directly form a restoration part (column 9, lines 61-67).

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. Applicant’s arguments are listed below in italics and followed by the examiner’s response.
It is the Examiner's opinion that Kato discloses a dental multi-colored milling blank similar to or the same as that claimed, and wherein Kato teaches that the angle of the surface normal facing the directions of the extension is 45 degrees or less and/or that the pitches of the rounded surfaces are at 45 degrees or less to the two directions in which the layers extend. For the reasons set forth below, the rejection is respectfully traversed. 
In Kato, a blank disc is described in which two layers of different materials are bonded together, whereby a structure is provided at the boundary layer between the two layers (tooth and gingiva material layer) which consists of cuboidal or spherical elevations of one of the two layers.
The claimed invention includes a transition zone of the layers, forming a grid which remains constant across the entire transition zone, each base member comprises a crest and an associated circumferential valley. This is not taught by Kato. Kato does not show or suggest a three-dimensional structure consisting of basic elements which have harmoniously intersected round surfaces. The claims are not anticipated nor rendered obvious by Kato.
First, the claims do not require “basic elements which have harmoniously intersected round surfaces”, so this point is moot. Second, the examiner already rejected original claim 11 and cited how Kato discloses a base element regularly recurring across the transition zone and forming a grid which remains constant across the transition zone. Third, Applicant has not cited or otherwise explained how Kato fails to disclose the other aspects of the claims. Thus, the arguments are not convincing. The amended claims are addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726